TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 30, 2019



                                       NO. 03-18-00247-CV


                                 Rent-A-Center, Inc., Appellant

                                                  v.

Glenn Hegar, in his capacity as Comptroller of Public Accounts of The State of Texas; and
    Ken Paxton, in his capacity as Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 2, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.